DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show a side pumping element as described in the specification at [0031] referring to figures 2 and 3.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1, 3 and 6 are objected to because of the following informalities:
Claims 1 and 3 refer to “element/s” which is believed to be short-hand for “one or more elements”. It is suggested to amend this language for clarity.
Claim 6 refers to “to display gray scale image” and is believed to more correctly read “to display a gray scale image”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, 7 and 11 (and all claims dependent therefrom) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the resonator cavity" in line 7.  There is insufficient antecedent basis for this limitation in the claim. As no resonator cavity has been established in the claim the meaning of the term is unclear.
For purposes of examination this will be understood to be referring to the cavity of the laser.

Claim 5 recites the limitation "the frequency doubled or mixed high-order laser beam" in line 3.  There is insufficient antecedent basis for this limitation in the claim. As no frequency doubled or mixed high-order laser beam has been established in the claim the meaning of the term is unclear.
For purposes of examination this will be understood to be referring to a higher order beam of harmonic light emitted from the nonlinear crystal.

Claim 7 recites the limitation "the high-order fundamental beam" in line 3.  There is insufficient antecedent basis for this limitation in the claim. As no high-order fundamental beam has been established in the claim the meaning of the term is unclear.
For purposes of examination this will be understood to be referring to a higher order beam produced in the laser cavity.

The terms “horizontal” and “vertical” in claim 11 are relative terms which renders the claim indefinite. The terms “horizontal” and “vertical” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
These terms only have understood meaning when they are used with respect to something. For example, one only understands “vertical” or “horizontal” when one understands the frame of reference (e.g. vertical with respect to a top surface of a substrate, horizontal with respect to an optical axis).
For purposes of examination, the terms will be understood to be defined with respect to the optical axis of the laser cavity.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 (and all claims dependent therefrom) is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 11 states the Brewster window controls the polarization to either horizontal or vertical. A Brewster window is understood to be an element disposed at Brewster’s angle. Disposing an element at Brewster’s angle allows for p-polarized light to pass the element while s-polarized light is reflected away which forces operation in a linear polarization state. As claim 1 outlines the presence of the Brewster window this portion of claim 11 is not found to be further limiting. As outlined in the 112b rejection above, by not defining the horizontal or vertical directions the second portion of the claim is not limited in a known manner. Therefore claim 11 in its entirety is not found to further limit claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1- 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bell et al. (“Intracavity generation of low-loss radial-order Laguerre-Gaussian modes using digital holograms”; Laser Resonators, Microresonators, and Beam Control XVIII, edited by Alexis V. Kudryashov, Alan H. Paxton, Vladimir S. Ilchenko, Lutz Aschke, Proc. of SPIE Vol. 9727, 97271K © 2016 SPIE) in view of Baer (US 5627849).
With respect to claim 1, Bell teaches a laser (fig.1) including: a laser pump (fig.1 pump); a rear optical element/s (fig.1 HR/HT fold mirror); a Brewster window (fig.1 Brewster window); a laser generator medium (fig.1 Nd:YAG); and an output coupler (fig.1 right hand 90% mirror). Bell further teaches a mode selecting element (fig.1 SLM) at the rear mirror, but Bell does not teach a nonlinear crystal located inside the resonator cavity.  Baer teaches a similar laser which includes a pump (fig.4 #26), a gain medium (fig.4 #18), a folded cavity (fig.4 via #12/44/14), a Brewster window (fig.4 #22), a mode selecting element near the rear mirror (fig.4 #30) and a nonlinear crystal (fig.4 #20) before the output coupler (fig.4 #14). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to make use of a nonlinear crystal in the system of Bell before the output coupler as demonstrated by Baer in order to produce an alternate wavelength output useful in many applications (Baer, col.1 lines 10-12) such as machining or communications. 
With respect to claim 2, Bell, as modified, teaches the nonlinear crystal is located inside the resonator cavity before the output coupler (see claim 1 rejection above). 
With respect to claim 3, Bell teaches the rear optical element/s creates a standing or travelling wave resonator (fig.1, standing wave via the element being a reflector).  
With respect to claim 4, Bell teaches the laser further includes at least one optical element that controls the phase or/and the amplitude of the fundamental laser beam to a high-order (fig.1 SLM, abstract).  
With respect to claim 5, Bell teaches the further the at least one optical element modulates a high-order fundamental laser beam (abstract). Baer further teaches the use of phase matching with the nonlinear crystal (col.5 lines 37-42). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to further adjust the system of Bell and Baer to achieve phase-matching inside the crystal (which would produce frequency doubled high order output) in order to provide efficient doubling of the light (Baer, col.5 lines 37-42) and maintain the high order output desired by Bell (abstract).  
With respect to claim 6, Bell teaches the further at least one optical element is a spatial light modulator device (fig.1 SLM) designed to operate as a digitally addressed holographic mirror to display gray-scale image (pg.4 para. 1, fig.2 digital holograms).  
With respect to claim 7, Bell, as modified, teaches the nonlinear crystal is positioned where the high-order fundamental beam is collinear (fundamental beam would be collinear with the nonlinear element when positioned as outlined in claim 1 above).  
With respect to claim 8, Bell teaches the laser pump is a diode laser pump (pg.3 para. 1).  
With respect to claim 9, Bell teaches the laser generator medium is a Nd:YAG crystal (fig.1 Nd:YAG).  
With respect to claim 10, Bell as modified, teaches the device outlined above, but does not teach the nonlinear crystal is a Potassium Titanyl Phosphate (KTP) crystal.  Baer further teaches the nonlinear crystal can be of KTP (col.5 lines 35-36). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to utilize the KTP material of Baer in the system of Bell and Baer as Baer has stated such a material provides suitable harmonic generation when used in such a system (Baer, col.5 lines 35-36).
With respect to claim 11, Bell teaches the Brewster window is included in the laser resonator cavity to control the polarization (fig.1 Brewster window; inherent function of Brewster angled devices and which causes linear polarization) to either horizontal or vertical or both (the linear polarized light would necessarily be either horizontal or vertical as the directions have not been defined and can be considered the direction produced by Bell).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

The Examiner particularly notes US 2019/0312408 which teaches a very similar laser apparatus producing higher order modes with an intracavity nonlinear crystal.

The Examiner also directs the Applicant’s attention to the included PTO-892 form for a list of closely related references included an article on Brewster plates/windows.







Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOD THOMAS VAN ROY whose telephone number is (571)272-8447. The examiner can normally be reached M-F: 8AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOD T VAN ROY/Primary Examiner, Art Unit 2828